Exhibit Cytori Reports First Quarter 2009 Financial Results May 11, 2009, San Diego, CA Cytori Therapeutics (NASDAQ: CYTX) reports financial results for the first quarter ended March 31, 2009. These results highlight the Company’s progress and demonstrate commercial, clinical and strategic achievements, which year-to-date include: · Continued growth in product revenues · EU partnership with GE Healthcare to commercialize Celution® and StemSource® products in the cosmetic and reconstructive surgery, research and stem cell banking markets in select European countries · North American partnership with GE Healthcare to commercialize StemSource® products · Installed first Japanese StemSource® Cell Bank at Kyoto Prefectural University of Medicine · Completed enrollment of the APOLLO heart attack trial · Expanded protection for Celution® and StemSource platforms through receipt of three patents and one allowance relating to cell banking, automated cell processing systems, and important methods for cell-enhanced reconstruction Product revenues increased to $1.9 million for the first quarter of 2009, compared to $153,000 recognized in the first quarter of 2008, the first period for which Cytori’s regenerative medicine products were commercially available. First quarter 2009 product revenues consisted of $1.3 million in Celution® System sales in Europe and Asia and the recognition of $0.6 million from the installation of a StemSource® Cell Bank in Japan. Gross profit for the first quarter was $825,000, compared to $93,000 in the first quarter of “Cytori’s first quarter sales reflect the progress the Company has made since it introduced its regenerative medicine product line early last year,” said Christopher J. Calhoun, chief executive officer for Cytori. “We achieved a significant year over year increase in product revenues based on a diverse mix of orders between the Celution® System and StemSource® Cell Bank sales in Europe and Asia and we believe we are on track to meet our $10 million revenue projection for 2009. During the remainder of the year, we anticipate revenues to be driven by increased interest in the Celution® system from cosmetic and reconstructive surgeons in Europe and Asia, the achievement of periodic international StemSource orders, and the introduction of the StemSource® research products in the United States through GE Healthcare.” During the first quarter of 2009, Cytori reduced total operating expenses to $6.4 million, as compared to $9.2 million for the same period in 2008. This decrease is due to a reduction in research and development and general and administrative expenses and recognition of a gain from the change in fair value of warrant liability, offset by a planned increase in sales and marketing expenses. This trend is expected to continue due, in part, to further cost containment measures enacted in March 2009 and which are expected to take full effect in the second quarter of 2009. These measures include continued reduction in research and development, as resources have been shifted to managing the sales and marketing activities of our distribution partners. Net loss for the first quarter of 2009 decreased to $6.1 million, as compared to $8.3 million for the first quarter in 2008. Cytori ended the first quarter of 2009 with $15.5 million in cash and cash equivalents compared to $12.6 million in cash and cash equivalents at December 31, 2008. Subsequent to the end of the quarter, Cytori entered into agreements to raise $4.2 million in proceeds from a private placement. Conference Call Cytori will host a conference call at 10:00 a.m. Eastern Time today to discuss these results. The audio webcast of the conference call may be accessed under "Events & Webcasts" in the Investor Relations section of the Cytori’s website (www.cytoritx.com).
